STATE OF VERMONT

                               ENVIRONMENTAL COURT

                                                  }
In re: Belisle Planned Unit Development           }
        Conditional Use and Site Plan             } Docket Nos. 60-4-08 Vtec and
        (Appeals of Belisle)                      }     81-4-08 Vtec
                                                  }

                 Decision and Order on Motions relating to Party Status

       Appellant Travis Belisle appealed in Docket No. 60-4-08 Vtec from certain conditions

imposed by the Zoning Board of Adjustment (ZBA) of the Town of Bakersfield in its grant

of conditional use approval for a Planned Unit Development (PUD), and in Docket No. 81-

4-08 Vtec appealed from a decision of the Planning Commission denying approval of the

PUD site plan. Appellant is represented by Thomas Walsh, Esq.; the Town of Bakersfield

has entered an appearance and has appointed David Ovitt as its representative.

       In Docket No. 60-4-08 Vtec fourteen unrepresented persons have filed letters with

the Court requesting party status. Stephanie G. Kossman filed a letter stating in full

“[p]lease accept this as my notice to appear.” The following persons each filed letters

requesting “to participate as an individual interested party:” Gregory J. Popa, James F. Rice,

Nancy K. Hunt, Gary A. Foote, Alice B. Foote, Martha Hyne, John A. Hyne, Deanna M.

Smith, and Charles P. Smith. Thomas Kontos, Kathleen Kontos, Patrick Evans, and Sharon

Evans filed written requests “[a]s an interested party opposing” these appeals, requesting

“to participate1 in whatever hearings are held.” A total of ten of the persons entering their

appearance in Docket No. 60-4-08 (all except the Evans and the Hynes) have also returned

their forms for entry of appearance as an unrepresented party.


       1
         It is not necessary to qualify for party status in order to be called to testify as a
witness by a party. All testimony is held to the rules of evidence, whether presented by a
party or a non-party witness.

                                              1
       In Docket No. 81-4-08 Vtec eleven unrepresented persons have filed letters or form

entries of appearance requesting party status. Kathleen Kontos, Patrick Evans, and Sharon

Evans filed written requests in both docket numbers “[a]s an interested party opposing”

these appeals, requesting “to participate in whatever hearings are held.” The following

persons each simply filed the form entries of appearance in Docket No. 81-4-08 Vtec: Robert

J. Fanning, Carrie L. Fanning, Thomas Kontos, Stephanie Kossman, Gregory J. Popa, James

F. Rice, Gary A. Foote, and Alice B. Foote.

       Nancy K. Hunt, Martha Hyne, John A. Hyne, Deanna M. Smith, and Charles P.

Smith did not file an entry of appearance in Docket No. 81-4-08 Vtec. Robert J. Fanning and

Carrie L. Fanning did not file an entry of appearance in Docket No. 60-4-08 Vtec.

       The Court issued a scheduling order after the May 19, 2008 conference, specifying

deadlines of May 30, 2008 in each case for the potential “interested parties” to enter their

appearances, to file the unrepresented party (“pro se”) forms, and to specify whether they

were claiming party status as individuals or as a group in either case. A copy of the

scheduling order is attached, and compare 24 V.S.A. § 4465(b)(3) and (b)(4), which were

also attached to the scheduling order.

       On June 12, 2008 Appellant moved to deny party status as individuals (that is, under

§ 4465(b)(3)) to Alice B. Foote, Gary A. Foote, Stephanie Kossman, Nancy K. Hunt, Gregory

J. Popa, James F. Rice, Charles P. Smith, and Deanna M. Smith. Those individuals plus

Thomas and Kathleen Kontos filed an opposition to that motion.

       The opposition to individual party status does not dispute any of the facts asserted

in Appellant’s motion, either as to the distances of the property owned or occupied by

those individuals from the project tract of land, or as to the lack of potential for a

particularized physical or environmental impact on their interests from the project. While

it is not necessary to be an adjoining neighbor in order to show such an effect on one’s

interests, none of the eight individuals asserted such an interest in opposition to the



                                              2
motion. Accordingly, based on the foregoing, it is hereby ORDERED and ADJUDGED that

Appellant’s motion to deny party status to the listed eight persons as individual interested

parties under 24 V.S.A. §4465(b)(3) is GRANTED; they are hereby dismissed as individual

interested parties.

       On June 24, 2008, Alice B. Foote, Gary A. Foote, Stephanie Kossman, Nancy K. Hunt,

Gregory J. Popa, James F. Rice, Charles P. Smith, Deanna M. Smith, Thomas Kontos and

Kathleen Kontos moved for the Court to recognize their group as having group party

status (that is, under § 4465(b)(4)). Appellant filed an opposition to that motion. However,

the persons requesting group party status under § 4465(b)(4) did not in their request

address any of the requirements of 24 V.S.A. §4465(b)(4). In particular, they did not show

that the group had existed as a group at the time of the municipal proceedings or had filed

the required petition with the ZBA or Planning Commission. To the contrary, most of the

persons now seeking standing as a group had specifically requested “individual interested

party” status in the present appeals.

       Accordingly, based on the foregoing, it is hereby ORDERED and ADJUDGED that

the motion for party status as a group under 24 V.S.A. §4465(b)(4) is DENIED.

       As of the disposition of these motions, Thomas Kontos, Kathleen Kontos, Sharon L.

Evans and Patrick H. Evans remain as individual interested parties in both cases; Martha

Hyne and John A. Hyne remain as individual interested parties in Docket No. 60-4-08 Vtec;

and Robert J. Fanning and Carrie L. Fanning remain as individual interested parties in

Docket No. 81-4-08 Vtec. Pursuant to the May 22, 2008 scheduling order this matter shall

proceed to mediation.

       Done at Berlin, Vermont, this 26th day of June, 2008.



                            _________________________________________________
                                  Merideth Wright
                                  Environmental Judge

                                             3